Citation Nr: 1729398	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  17-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran has submitted a claim for service connection due to depression and an increased rating claim for his left shoulder disability.  While a rating decision has been issued, these issues are outside the jurisdiction of the Board.  The Veteran is reminded that he has one year from the date of claim or 90 days from the decision to submit a valid notice of disagreement.  A notice of disagreement (NOD) addressing similar topics is of record, but it is prior to the rating decision and an additional NOD will be required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not meet the percentage criteria for scheduler consideration of a TDIU rating, as listed in 38 C.F.R. § 4.16  (a) (one disability rated at least 60 percent disabling OR two or more disabilities with one rated at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more).

2.  The evidence does not indicate that the Veteran's service-connected disabilities cause him an inability to obtain or maintain substantial gainful employment.




CONCLUSIONS OF LAW

1.  TDIU may not be granted on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016)

2.  Referral for extraschedular TDIU consideration is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (2014).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2014).  An award of TDIU does not require a showing of 100% unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When making this determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  When the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet.App. 164, 168 (1991) (level of education is a factor in deciding employability);  see Friscia v. Brown, 7 Vet. App. 294, 295-97 (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet.App. 532, 534 (1994) (considering veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16 (a).  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

In this case, the Veteran has been service-connected for only left shoulder osteoarthritis, rated at 20 percent, from July 06, 2011.  His rating during the appeal period is less than 60 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the criteria for a scheduler TDIU rating.

While the Veteran does not meet the criteria for a TDIU on a scheduler basis, he has maintained that the Veteran's conditions resulted in his inability to secure or follow a substantially gainful occupation; therefore, a TDIU on an extraschedular basis must be considered.  Unfortunately, the evidence of record does not support that the Veteran was unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities and referral for extraschedular consideration of TDIU is not warranted.

The central inquiry for entitlement to TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Records from Orthopedics Specialists of the Carolinas show tenderness of the left shoulder in January 2005 with resisted flexion and pain.  Report of March 2005 notes that the Veteran reported left shoulder pain and he stated that as long as he can work below the 90 degree parallel its fine.  A physical exam revealed forward flexion of the left shoulder to about 110 degrees and abduction to about 80 degrees with internal and external rotation to about 30 degrees.  There was pain on motion. A MRI report of January 2005 revealed mild to moderated joint disease.

VAMC Salisbury treatment records show treatment for left shoulder pain.  A report dated September 2011 notes left shoulder pain with limited range of motion.  The specific range of motion was not provided.  In 2007 he suffered a torn left rotator cuff, further exacerbating his shoulder problem.  A report of August 2012 notes left shoulder pain with difficulty raising his left arm and unable to raise it above shoulder level.  Additional reports from December 2014 and August 2015 revealed decreased rotation and range of motion for the left shoulder.  These records do not show specific ranges of motion.

At the VA exam conducted in March 2016 the examiner diagnosed left shoulder rotator cuff tear.  The examiner notes that the Veteran's right hand is his dominant hand.  He reported that he is unable to lift his arms above his head.  A physical exam revealed flexion limited to 90 degrees, abduction limited to 90 degrees, external rotation limited to 40 degrees and internal rotation limited to 40 degrees.

There was objective evidence of pain on movement.  There was no additional functional loss following repetitive motion testing.

The Veteran consistently maintains that he can only work as a hairdresser
In this case, the Veteran has worked as a hairdresser for 32 years and retired in 2002.  He attended hairdressing school for this career path and, besides graduating high school, it is his only reported education.  The Veteran was self-employed as of the year he stopped working and was making approximately 26,000 dollars a year.  The Veteran is currently receiving approximately 10,000 dollars a year for social security.  

The March 2016 examination stated that this injury does not impact occupational tasks.  Considering only his service connected disability, the Veteran would be able to work any sedentary job or non-physical labor, which did not require him to raise his left arm above the shoulder.  

The VA examination in 2017 reflected largely the same results but did note that functional impact would be present due to this disability. The impact listed was difficulty lifting, and raising left arm overhead.  These impacts are consistent with the assigned rating criteria and do not interfere with his ability to work a sedentary job. 

The evidence of record indicates that the Veteran was able to perform his work as a hairdresser for many years with his left arm condition, as this injury originated in-service.  Although records indicate that it was a progressively deteriorating condition, the evidence of record does not indicate that the Veteran would unable to perform any work solely due to his left arm condition.  The VA examiner's opinion notes the Veteran's specific limitations but does not address whether the Veteran would be unemployable solely due to his service-connected condition.  

Further, as the Veteran's application for TDIU reported that the Veteran's education included at a high school education it seems unlikely that he would not be able to perform some type of sedentary work.  Any service industry job that does not require the employee to raise their arms above shoulder level would be open to the Veteran.  He has submitted no evidence of attempting any other type of work, other than hairdresser.  

Accordingly, the Board finds that the weight of the competent evidence of record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation solely due to his service-connected conditions.  Although the evidence of record may establish that the Veteran had functional loss of his left arm that affected his ability to perform his prior work as a hairdresser, the evidence does not indicate that the Veteran was rendered unemployable solely due to his service-connected condition.  Therefore, the Board finds that referral for extraschedular consideration of TDIU is not warranted.  


ORDER

Entitlement to TDIU is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


